IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                              :   No. 2121 Disciplinary Docket No. 3
                                              :
JEFFREY KEENAN MARTIN                         :   Board File No. C1-14-1044
                                              :
                                              :   (Supreme Court of Delaware No. 413,
                                              :   2014)
                                              :
                                              :   Attorney Registration No. 35907


                                       ORDER

PER CURIAM:


              AND NOW, this 29th day of May, 2015, Jeffrey Keenan Martin by Order of

the Supreme Court of Delaware, decided November 18, 2014, having been suspended

from the practice of law in the State of Delaware for a period of one year; the said

Jeffrey Keenan Martin having been directed on December 18, 2014, to inform this Court

of any claim he has that the imposition of identical or comparable discipline in this

Commonwealth would be unwarranted and the reasons therefor; the matter having

been stayed by Order of this Court dated February 12, 2015, pending the conclusion of

proceedings before the U.S. District Court for the District of Delaware; and upon

consideration of the Order of the Supreme Court of Delaware, decided November 18,

2014, the Order of the U.S. District Court for the District of Delaware dated February 26,

2015, and the responses filed, it is hereby

       ORDERED that Jeffrey Keenan Martin is suspended from the practice of law in

this Commonwealth for a period of one year, and he shall comply with all the provisions

of Pa.R.D.E. 217.

       The Request for a hearing is DENIED.